UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6277


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTHONY DANIEL SMITH, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:07-cr-00101-BR-1)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Daniel Smith, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Daniel Smith, Jr., appeals the district court’s order denying his motion for

a sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, which permits a district court to impose a reduced sentence on a defendant

convicted of a covered offense as if certain provisions of the Fair Sentencing Act of 2010,

Pub. L. No. 111-220, 124 Stat. 2372, were in effect at the time the defendant committed

the covered offense. Section 404(a) of the First Step Act defines a covered offense as “a

violation of a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 of the Fair Sentencing Act.” Smith was convicted of conspiracy to distribute

and possess with the intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

846. Because the Fair Sentencing Act did not modify the statutory penalty for that offense,

which is found in 21 U.S.C. § 841(b)(1)(D), Smith’s offense is not a covered offense and

the district court correctly denied Smith’s motion to reduce his sentence pursuant to § 404

of the First Step Act.

       We therefore affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2